                                     Case 3:19-cv-01551-JM-LL Document 21 Filed 12/03/19 PageID.85 Page 1 of 3




                                      1   SEAN P. FLYNN (SBN: 220184)
                                          sflynn@grsm.com
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          2211 Michelson Drive, Suite 400
                                      3   Irvine, CA 92612
                                          Telephone: (949) 255-6958
                                      4   Facsimile: (949) 474-2060
                                      5   STEVEN C. COFFARO (Pro Hac Vice)
                                          steve.coffaro@kmklaw.com
                                      6   AMANDA B, STUBBLEFIELD (Pro Hac Vice)
                                          astubblefield@kmklaw.com
                                      7   KEATING MUETHING & KLEKAMP PLL
                                          One East Fourth Street, Suite 1400
                                      8   Cincinnati, Ohio 45202
                                          Telephone: (513) 579-6400
                                      9   Facsimile: (513) 579-6457
                                     10   Attorneys for Defendant
                                          BOLL & BRANCH, LLC
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12                       UNITED STATES DISTRICT COURT
   2211 Michelson Drive, Suite 400




                                     13                     SOUTHERN DISTRICT OF CALIFORNIA
         Irvine, CA 92612




                                     14
                                     15   DENA GRIFFITH, individually and on               CASE NO. 3:19-cv-01551-JM-LL
                                     16   behalf of all others similarly situated,
                                                                                           DEFENDANT BOLL & BRANCH,
                                     17                             Plaintiff,             LLC’S NOTICE OF MOTION TO
                                                                                           DISMISS OR TRANSFER VENUE
                                     18
                                                vs.
                                     19                                                    Hearing:
                                          BOLL & BRANCH, LLC,                              Date: January 6, 2020
                                     20                                                    Time: 10:00 a.m.
                                     21                             Defendants.            Courtroom: 5D
                                                                                           Judge: Jeffrey T. Miller
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                     -1-
                                          DEFENDANT’S NOTICE OF MOTION
                                          TO DISMISS OR TRANSFER VENUE                                  Case No. 3:19-cv-01551-JM-LL
                                     Case 3:19-cv-01551-JM-LL Document 21 Filed 12/03/19 PageID.86 Page 2 of 3




                                      1         PLEASE TAKE NOTICE that on January 6, 2020, at 10:00 a.m., or as soon
                                      2   thereafter as the parties may be heard, in Courtroom 5D before the Honorable Jeffrey
                                      3   T. Miller, Defendant Boll & Branch, LLC will and hereby moves the Court to
                                      4   dismiss this action for improper venue or transfer this action to the United States

                                      5   District Court for the District of New Jersey, or alternatively, to the Central District

                                      6   of California, pursuant to 28 U.S.C. § 1406 and 28 U.S.C. § 1404.
                                                This Motion is supported by the accompanying Memorandum of Points and
                                      7
                                          Authorities, the pleadings in this case, and such other written and oral argument and
                                      8
                                          authorities that may be presented in Defendant’s reply brief or at the hearing on this
                                      9
                                          Motion.
                                     10
                                     11
                                          Dated: December 3, 2019               GORDON REES SCULLY MANSUKHANI
Gordon Rees Scully Mansukhani, LLP




                                     12
                                                                                  By:     /s/ Sean P. Flynn
   2211 Michelson Drive, Suite 400




                                     13                                                   Sean P. Flynn
         Irvine, CA 92612




                                     14
                                     15                                         KEATING MUETHING & KLEKAMP PLL
                                     16                                           By:     /s/ Steven C. Coffaro
                                     17                                                   Steven C. Coffaro
                                                                                          Amanda B. Stubblefield
                                     18
                                     19                                         Attorneys for Defendant
                                     20                                         BOLL & BRANCH, LLC

                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                    -2-
                                          DEFENDANT’S NOTICE OF MOTION
                                          TO DISMISS OR TRANSFER VENUE                                 Case No. 3:19-cv-01551-JM-LL
                                     Case 3:19-cv-01551-JM-LL Document 21 Filed 12/03/19 PageID.87 Page 3 of 3




                                      1                               CERTIFICATE OF SERVICE
                                      2               The foregoing document was filed electronically using the Court’s ECF
                                      3   docketing system on Decenber 3, 2019, which provides service to all counsel of
                                      4   record electronically.
                                      5                                             /s/ Steven C. Coffaro
                                                                                  Steven C. Coffaro (pro hac vice)
                                      6
                                      7
                                          9629804.1
                                      8
                                      9
                                     10
                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
   2211 Michelson Drive, Suite 400




                                     13
         Irvine, CA 92612




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                    -3-
                                          DEFENDANT’S NOTICE OF MOTION
                                          TO DISMISS OR TRANSFER VENUE                               Case No. 3:19-cv-01551-JM-LL
